Title: To George Washington from Gouverneur Morris, 9 December 1799
From: Morris, Gouverneur
To: Washington, George



My dear Sir
Morrisania [N.Y.] 9 Decr 1799

During a late Visit to New York, I learnt that the leading federal Characters (even in Massachusetts) consider Mr Adams as unfit for the Office he now holds. Without pretending to decide on the Merits of that Opinion, which will operate alike whether well or illfounded, it appeared necessary to name some other Person. You will easily conceive that his Predecessor was wished for and regretted, nor will you be surpriz’d that the Doubt whether he would again accept should have excited much Concern; for you are so perfectly acquainted with the different Characters in America and with the Opinions which prevail respecting them, that you must be convinced (however painful the Conviction) that should you decline no Man will be chosen whom you would wish to see in that high Office.
Beleiving then that the dearest Interests of our Country are at Stake, I beg Leave to speak with you freely on this Subject.
No reasonable Man can doubt that after a Life of glorious Labor you must wish for Repose, and it would not be surprizing that a Wish so natural should, by frequent Disappointment, have acquired the Force of Passion. But is Retirement, in the strict Sense of the Word, a possible Thing? And is the Half-Retirement which you may attain to more peaceful than public Life? Nay, has it not

the Disadvantage of leaving you involved in Measures you can neither direct nor control? Another Question suggests itself, from another View of the Subject, Will you not when the Seat of Government is in your Neighbourhood, enjoy more Retirement as President of the United States than as General of the Army? And in this same View again another Question arises, may not your Acceptance be the needful Means of fixing the Government in that Seat?
There is a more important Consideration. Shall the vast Treasure of your Fame be committed to the Uncertainty of events, be exposed to the Attempts of Envy, and subject to the Spoliation of Slander? From Envy and Slander no Retreat is safe but the Grave, And you must not yet hide you behind that Bulwark. As to the Influence of Events, if there be a human Being who may look them fairly in the Face you are the Man. Recollect Sir, that each Occasion which has brought you back on the public Stage has been to you the Means of new and greater Glory. If General Washington had not become Member of the Convention he would have been considered only as the Defender and not as the Legislator of his Country. And if the President of the Convention had not become President of the United States he would not have added the Character of a Statesman to those of a Patriot and a Hero. Your Modesty may repel these Titles but Europe has conferred them and the World will set its Seal of Approbation when in these tempestuous Times your Country shall have again confided the Helm of her Affairs to your steady Hand.
But you may perhaps say that you stand indirectly pledged to private Life. Surely Sir you neither gave nor meant to give such Pledge to the Extent of possible Contingencies. The Acceptance of your present Office proves that you did not. Nay, you stand pledged by all your former Conduct that when Circumstances arise which may require it you will act again. Those Circumstances seem to be now imminent, and it is meet that you consider them on the broad Ground of your extensive Information. Ponder them I pray: and whatever may be the Decision pardon my Freedom and beleive me truly yours

Gouv. Morris

